Citation Nr: 0216242	
Decision Date: 11/13/02    Archive Date: 11/25/02	

DOCKET NO.  96-42 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 8, 1993, 
for a 40 percent rating for status post laminectomy and 
discectomy at L5 - S1.



REPRESENTATION

Appellant represented by:	North Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from September 1979 
to February 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the New 
York, New York, Regional Office of the Department of Veterans 
Affairs (VA) which raised the schedular rating for the 
veteran's service-connected back disability from 20 percent 
to 40 percent effective March 8, 1993.  The veteran has 
appealed the effective date of the award, arguing that his 
back disability has been severe since about 1986.  The 
veteran has relocated from New York to North Carolina; his 
file is currently under the control of the Winston-Salem, 
Regional Office (hereinafter RO).  

During the pendency of the appeal, the veteran applied for 
and was granted, by a rating decision of June 1998, a total 
rating for compensation purposes based on individual 
unemployability, effective March 8, 1993.  He filed a timely 
notice of disagreement with the effective date assigned for 
the award of the individual unemployability rating and a 
statement of the case as to the matter was issued in July 
2001.  However, the veteran did not perfect his appeal as to 
this issue by filing a substantive appeal.  See 38 C.F.R. 
§ 20.200 (an appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal), 
§ 20.202 (a substantive appeal consists of a properly 
completed VA Form 9, "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information), § 20.302 (except in the case of simultaneously 
contested claims, a substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the appellant 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, which ever period ends later) (2001).  In the 
absence of a substantive appeal, the issue of entitlement to 
an earlier effective date for the award of a total rating 
based on individual unemployability is not before the Board 
and will not be addressed herein.  


FINDINGS OF FACT

1.  By a rating decision of October 1988 the RO granted 
service connection for low back pain and assigned a 
noncompensable rating from December 1987; on further review 
of the claim in December 1988, following receipt of 
additional medical evidence, the RO recharacterized the 
service-connected disability as status post bilateral 
laminectomy and discectomy at L5 - S1 and assigned a 
20 percent rating from May 1, 1988, the day following 
expiration of a temporary total convalescent rating.  

2.  The veteran was notified of this determination by a 
letter dated January 24, 1989; he did not submit a notice of 
disagreement with the 20 percent rating assigned.  

3.  By a rating decision of May 1991 the RO confirmed and 
continued the 20 percent rating and notified the veteran of 
this determination by a letter dated June 7, 1991, which was 
mailed to his latest address of record.  

4.  The veteran filed a timely notice of disagreement with 
this determination and a statement of the case was issued in 
March 1992; the veteran did not perfect his appeal by the 
timely submission of a substantive appeal.  

5.  A claim for an increased rating for the service-connected 
back disability was received in June 1993; a January 1994 
rating confirmed and continued the 20 percent rating, 
following which the veteran filed a notice of disagreement in 
August 1994.

6.  By a rating decision of February 1996, the RO assigned an 
increased rating of 40 percent from March 8, 1993, on the 
basis of a finding that it was factually ascertainable from 
the evidence of record that an increase in disability had 
occurred as of that date.  



CONCLUSIONS OF LAW

1.  The October and December 1988 rating decisions which 
assigned the initial ratings for the veteran's service-
connected back disability were final in the absence of a 
timely appeal.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.202, 20.302 (2002).  

2.  The May 1991 rating decision which denied a rating higher 
than 20 percent for the service-connected back disability was 
final in the absence of a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.202, 20.302 (2002).  

3.  An effective date earlier than March 8, 1993, for an 
increased rating of 40 percent for status post laminectomy 
and discectomy at L5 - S1 is not warranted.  38 U.S.C.A. 
§§ 5110(a), 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400(o) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By a rating decision of October 1988, service connection was 
granted for low back pain and a noncompensable rating was 
assigned from December 1987, the date of receipt of the 
veteran's request for further consideration of a previously 
disallowed service connection claim.  Subsequently received 
were private medical records showing that the veteran had 
undergone surgery for his back in March 1988.  On further 
review in December 1988, the service connection award was 
revised to reflect status post bilateral laminectomy and 
discectomy at L5 - S1.  A 20 percent rating was assigned from 
May 1, 1988, the day following expiration of a temporary 
total convalescent rating pursuant to 38 C.F.R. § 4.30.  The 
veteran was notified of the award by a letter mailed to his 
latest address of record on January 24, 1989.  A notice of 
disagreement was not received within one year following the 
January 1989 notification letter.  

The RO reviewed the rating for the service-connected back 
disability in May 1991 following a VA examination performed 
in March 1991.  The veteran's complaints at the examination 
included recurrent back pain that radiated down the right 
leg.  Clinical findings included limitation of forward and 
lateral bending with discomfort.  The rating board confirmed 
and continued the 20 percent rating and notified the veteran 
of this determination by a June 7, 1991, letter mailed to his 
latest address of record.  A notice of disagreement was 
received in January 1992 and a statement of the case was 
issued in March 1992.  No substantive appeal was thereafter 
received.  

By an informal claim received in June 1993 the veteran 
applied for an increased rating for his service-connected 
back disability.  

Evidence received in support of the claim for increase 
included outpatient treatment records from the Bayley Seton 
Hospital covering the period from March 1987 to June 1993.  
According to these records, the veteran was seen only once in 
1992.  In August 1992 he was seen in orthopedic consultation 
for follow-up of a new low back brace.  Medication was 
prescribed.  He was next seen on March 8, 1993, when it was 
reported that he was being followed for low back pain and 
needed a new back support.  He was currently receiving 
physical therapy.  He was seen on various subsequent 
occasions for chronic lumbosacral pain.  A clinical 
assessment of failed back syndrome was recorded in August 
1993.  

A VA examination performed in April 1995 showed limitation of 
lumbar flexion to 20 degrees, limitation of extension to 
10 degrees, lateral flexion to 15 degrees to either side, and 
straight leg raising to 25 degrees on the right and 
40 degrees on the left.  The veteran complained of constant 
low back pain and radiculopathy to the right lower extremity.  


Preliminary Matter -- the Veterans Claims Assistance Act of 
2000 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  VA regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that the VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record shows that the statement of the case and 
supplemental statement of the case informed the veteran of 
the law and regulations applicable to his appeal and of the 
basis for the denial of his claim and identified the 
evidentiary deficiencies upon which the denial of an earlier 
effective date was based.  In addition, by a letter dated 
October 22, 2002, the Board explained to the veteran that the 
evidence needed to substantiate his claim for an effective 
date earlier than March 8, 1993, for his service-connected 
back disability would be evidence tending to show: (1) that 
it was factually ascertainable that an increase in back 
disability took place within one year before his June 1, 
1993, claim for an increased rating, (2) that he had filed an 
earlier claim for increase before June 1, 1993, but after May 
1991, or (3) that there was clear and unmistakable error 
(CUE) in rating decisions of October 1988, December 1988 or 
May 1991.  With respect to the duty to assist, the letter 
advised the veteran that in order for the Board to assist 
him, he should respond in a timely manner to our requests for 
specific information, tell us about any additional 
information or evidence that you want us to try to obtain, 
provide enough information so that we can request records 
(including the name of the person, agency, or company who has 
relevant records; the full address of this person, agency, or 
company; the approximate time frame covered by the records; 
and, in the case of medical records, the condition for which 
you were treated), sign the form authorizing the release of 
such records, and obtain and submit any lay statements in 
support of the claim.  The letter further advised him that 
the Board would make reasonable efforts to obtain relevant 
evidence such as private medical records, employment records, 
or records from state or local government agencies; make as 
many requests as necessary to obtain records from Federal 
agencies, unless it would be futile to continue to request 
records or we determine that the records do not exist;. or 
let him know of any difficulty encountered in obtaining 
records in order to give him a chance to obtain and submit 
such evidence.  The Board finds that these documents are 
adequate to satisfy the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (requiring that VA notify 
the claimant and the claimant's representative of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim and identify which evidence the 
claimant must supply and which evidence VA will obtain on his 
or her behalf).  

With respect to the duty to assist, the RO has obtained all 
available private medical records pertaining to the period of 
the veteran's potential entitlement to an earlier effective 
date.  There is no indication that the veteran has received 
VA medical treatment.  The veteran and his representative 
have identified no additional records which would serve to 
support the veteran's claim, nor has the Board identified any 
from the record.  

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
veteran's behalf.  


Legal criteria  

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, the claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2002).  The effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the increase shall be 
effective from the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105.  38 C.F.R. § 3.104(a) (2001).  
In the absence of a timely appeal, the determination of a 
duly constituted rating agency or other agency of original 
jurisdiction shall be final with respect to the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.104 (2002).  

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. § 3.160 (2002).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2002).  Any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA received 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2002).  

Once a formal claim for compensation has been allowed, 
receipt of a VA hospitalization report, a record of VA 
treatment or a report of hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1) (2002); see also 38 C.F.R. § 
3.155(a) (2002).  

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2002).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R. 
§§ 3.160, 20.1103, and 20.1104 (2002).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).   
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the rating schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Under Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome, a 20 percent rating is assigned for moderate 
disability with recurring attacks.  To warrant the next 
higher rating of 40 percent, there must be severe disability, 
recurring attacks with little intermittent relief.  38 C.F.R. 
§ 4.71a, Code 5293 (as in effect before September 23, 2002).

Discussion  

The selection of March 8, 1993, as the effective date for the 
40 percent rating for the service-connected status post 
laminectomy and discectomy at L5 - S1 reflects application of 
38 C.F.R. § 3.400(o), which provides that the effective date 
of an award of increased compensation will be established 
from the earliest date from which it was factually 
ascertainable that an increase in disability occurred 
provided that a claim for increase is received within one 
year thereafter.  The current claim for increase was received 
on June 1, 1993.  Evidentiary development showed increased 
back pathology deemed to warrant a 40 percent rating from 
March 8, 1993, the date of treatment at a private medical 
facility.  

It is neither shown nor contended that an increase in 
disability warranting a 40 percent rating was factually 
ascertainable at any earlier time during the one-year period 
before the June 1, 1993, application for an increased rating.  
The RO has already conceded an increase in disability from 
March 8, 1993, and the Board agrees with the RO's finding.  
However, the only evidence of record pertaining to the 
remainder of the relevant period before June 1, 1993, is a 
single October 1992 entry found in records from the Bayley 
Seton Hospital which shows that the veteran was seen in 
orthopedic consultation for problems associated with his 
back.  The findings recorded at that visit are not sufficient 
to establish that an increase in disability over and above 
that contemplated by the 20 percent rating then in effect was 
present.  To determine the proper effective date, VA must 
review all of the evidence of record.  See Hazan v. Gober, 
10 Vet. App. 511, 518 (1997).  

The veteran claims instead that the increased rating should 
be assigned back to at least 1986 since he was severely 
disabled during that entire time.  However, even if it were 
shown that severe disability had in fact been present since 
1986, entitlement to compensation does not exist until a 
claim is filed and adjudicated in the claimant's favor.  In 
this case, the veteran's entitlement to compensation was 
adjudicated on several occasions between 1986 and 1993.  The 
December 1988 rating decision which assigned a 10 percent 
rating following the initial grant of service connection 
became final after the veteran failed to appeal the 
determination within one year after notification thereof.  
The 20 percent rating was confirmed and continued in May 
1991.  Though the veteran filed a timely notice of 
disagreement, he did not perfect his appeal by filing a 
substantive appeal.  In the absence of perfected appeals, 
both determinations were final with respect to the evidence 
then of record.  38 U.S.C.A. § 7105(a) (West 1991 & Supp. 
2002); see also 38 C.F.R. § 20.200 (2002).  The finality of 
those rating determinations precludes the assignment of an 
effective date earlier than that found to be warranted 
following receipt of the June 1993 claim for increase.  See 
Lalonde v. West, 12 Vet. App. 377 (1999) (holding that a 
claim made before a final denial cannot serve as the basis 
for an earlier effective date); Perry v. West, 12 Vet. App. 
365 (1999).  

A prior final denial may be set aside if shown to have been 
clearly and unmistakably erroneous.  See Russell v. Principi, 
3 Vet. App. 310, 313 (1992).  VA regulations provide that 
when the evidence establishes CUE in a prior rating decision, 
such decision will be reversed or amended and that, for the 
purpose of authorizing benefits, the rating which constitutes 
a reversal of the prior rating decision on the grounds of CUE 
has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a) (2002).  However, to raise a claim of CUE, there 
must be specificity as to the nature of the alleged error and 
persuasive reasons must be given as to why the result would 
have been manifestly different.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993); Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
In this case, the veteran has not expressed an intent to 
establish entitlement to an earlier effective date on the 
basis of CUE in either of the prior final rating decisions or 
identified a basis for any such claim.  

The veteran appears to be challenging the finality of the May 
1991 rating decision on the basis that the March 1992 
statement of the case was mailed to an address that was 
rendered incorrect by the "conspicuous omission" of the 
veteran's apartment number.  Under VA regulations, "notice" 
means written notice sent to a claimant or payee at his or 
her latest address of record.  38 C.F.R. § 3.1(q) (2001).  A 
finding that the statement of the case had been incorrectly 
addressed would mean that the veteran had not been furnished 
proper notice of a need to file a substantive appeal within 
the regulatory definition and the rating decision would not 
be final.  

The veteran is correct in asserting that the apartment number 
was omitted from the cover letter to the statement of the 
case but the Board is unable to find that this alone rendered 
the notice defective.  The remainder of the address was 
correct, and the letter was not returned to the RO as 
undeliverable.  The veteran cites the decision in the case of 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993), apparently in 
support of the proposition that VA should have made further 
attempts to provide notice to the veteran.  However, the 
present case is distinguishable from Hyson because it does 
not involve a situation where a notice had been returned to 
VA undelivered.  There is no dispute as to the fact that the 
street, city and zip code to which the statement of the case 
was mailed were correct--only the apartment number was 
missing.  The veteran does not dispute that this address was 
correct or claim that VA did not know his whereabouts.  The 
Hyson case stands for the proposition that if a veteran does 
not keep VA apprised of his whereabouts, "there is no burden 
on the part of the VA to turn up heaven and earth to find 
him."  Hyson, Id., at 265.  It does not apply where the 
veteran's whereabouts are in fact well known and where VA 
notices are not returned as undelivered.  Significantly in 
this case, the March 1992 statement of the case was mailed to 
the exact address the veteran supplied in his January 1992 
notice of disagreement, which did not contain an apartment 
number.  The Board does not find any defect in the provision 
of the March 1992 statement of the case, which would serve to 
render the May 1991 rating nonfinal.

After the May 1991 rating decision became final, the veteran 
was potentially eligible to establish entitlement to an 
increased rating by filing another claim for increase and 
documenting any increased disability that was present.  He 
did not do so until June 1993.  VA regulations permit the 
acceptance of various forms of VA medical treatment records 
as an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of such a 
claim.  38 C.F.R. § 3.157(b)(1) (2002); see also 38 C.F.R. 
§ 3.155(a) (2002).  These regulations do not apply in the 
present case since the record contains no evidence that the 
veteran ever received VA treatment for his back.  As noted 
earlier, no private medical evidence dated prior to March 8, 
1993, and submitted in connection with the claim for increase 
provides a basis for the assignment of a 40 percent rating 
from an earlier date.  See 38 C.F.R. § 3.157(b)(2).

The rating decisions of December 1988 and May 1991 which, 
respectively, assigned a 20 percent rating and continued such 
a rating became final in the absence of a perfected appeal, 
and the veteran did not subsequently submit a further claim 
for increase until June 1993.  Review of the entire 
evidentiary record discloses no evidence that an increase in 
disability warranting a 40 percent rating was first factually 
ascertainable before March 8, 1993.  Accordingly, the 
preponderance of the evidence of record is against the claim 
for an earlier effective date and the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002).  

ORDER

Entitlement to an effective date earlier than March 9, 1993, 
for a 40 percent rating for status post laminectomy and 
discectomy at L5 - S1 is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

